Citation Nr: 0112029	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  95-34 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran, Raul Correa-Grau, M.D., and Jose Juarbe-Ortiz, 
M.D.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from November 1951 to November 
1953.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which denied service connection for an acquired 
psychiatric disability to include post-traumatic stress 
disorder (PTSD).  In May 1995, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  In October 1996, the veteran was again afforded a 
hearing before a VA hearing officer.  In October 1997, the 
Board denied service connection for PTSD.  In July 1999, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded the veteran's claim 
to the Board.  

In February 2000, the Board remanded the veteran's claim to 
the RO for additional action in compliance with the Court's 
order.  In June 2000, the Board remanded the veteran's claim 
to the RO for additional action in compliance with the 
Court's order.  The veteran has been represented throughout 
this appeal by the Puerto Rico Public Advocate for Veterans 
Affairs.  


REMAND

A June 2000 written statement from Jose A. Juarbe, M.D., 
conveys that, while the veteran was not under his 
professional care, "in some occasion (few) I have prescribed 
medication for him that were ordered to him at the San Juan 
VA Hospital."  It is not clear whether the doctor's 
statement denotes that the veteran was receiving psychiatric 
treatment at the VA.  No VA treatment records have been 
incorporated into the record since the 1950's.  

Additionally, the report of an October 1995 VA Board of 
Psychiatrists evaluation notes that the veteran was receiving 
ongoing psychiatric treatment from Raul Correa-Grau, M.D.  
Clinical documentation of the cited treatment has not been 
incorporated into the record.  In reviewing a similar factual 
scenario, the Court has held that the VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran and his 
accredited representative of any information and any medical 
or lay evidence not previously provided to the VA that is 
necessary to substantiate his claim.  The VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's claim for 
service connection has not been considered under the amended 
statutes.  Therefore, the claim must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
case is REMANDED for the following:

1.  Upon receipt of the appropriate 
release, the RO should contact Raul 
Correa-Grau, M.D., and request that he 
forward copies of all available clinical 
documentation pertaining to his treatment 
of the veteran for incorporation into the 
record.  

2.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran, 
including that provided at the San Juan, 
the Commonwealth of Puerto Rico, VA 
Medical Center, be forwarded for 
incorporation into the record.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

4.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for PTSD.  

5.  The veteran is placed on notice that 
he has an obligation to submit all 
relevant evidence in his possession or 
which he may obtain to the RO for 
incorporation into the record.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1999) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


